M. J. Kelly, P.J.
(dissenting). I would affirm. I find there was clear and convincing evidence that respondent’s parental rights should be terminated under MCL 712A.19a(f); MSA 27.3178(598.19a)(f). Respondent-appellant had a history of difficulty with his own parents and had abused this child dramatically on occasions. The social worker testi*82fied that on August 10, 1984, she received an emergency call from the mother of the child. The mother informed her that respondent had ignored the child when the child told him that he had to go to the bathroom. The mother discovered respondent holding the child in the air by his hair. The child had messed his pants, and respondent had angrily rubbed feces on the child’s face. It would take a lot more than a few good grades in parenting classes to erase the spectacle of that degrading brutality.
There was ample testimony of alcohol abuse and physical assault and battery by the respondent upon the mother. There were extensive periods of time when visitation was minimal or totally neglected. The trial judge was fearful that respondent would merely repeat his past behavior and would neglect the child to go fishing or out drinking with his friends. The judge was also concerned about medical testimony concerning the child’s emotional problems and he questioned whether a babysitter would be able to adequately deal with these emotional problems. I find that the state presented clear and convincing evidence that termination of parental rights was warranted and that the trial judge’s decision to terminate respondent’s parental rights under subsection (f) of § 19a was not clearly erroneous.
I would affirm.